              Case 2:14-cv-01178-MJP Document 764 Filed 07/10/20 Page 1 of 2



 1                                                             THE HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
     A.B., by and through her next friend CASSIE           No. 14-cv-01178-MJP
 8   CORDELL TRUEBLOOD, et al.,

 9                        Plaintiffs,

10   v.                                                   ORDER GRANTING STIPULATED
                                                          MOTION TO DISTRIBUTE
11   WASHINGTON STATE DEPARTMENT OF                       CONTEMPT FUNDS
     SOCIAL AND HEALTH SERVICES, et al.,
12
                          Defendants.
13

14          This matter comes before the Court upon the Parties’ Stipulated Motion to Distribute

15   Contempt Funds to pay Seattle Foundation’s 2019 Administrative Fee for Trueblood Diversion

16   Fund Management.

17          IT IS HEREBY ORDERED that the Clerk of this Court shall disburse $150,000.00 to the

18   Seattle Foundation for payment of their December 31, 2019 invoice number 15473.

19          IT IS FURTHER ORDERED that the Clerk of this Court is authorized and directed to

20   draw a check on the funds deposited in the registry of the Court in the principal amount of

21   $150,000.00 minus any statutory users fees, payable to the Seattle Foundation, by check which

22   will be mailed or delivered to same at 1601 5th Avenue, Suite 1900, Seattle, WA 98010.

23



     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 1
              Case 2:14-cv-01178-MJP Document 764 Filed 07/10/20 Page 2 of 2



 1          Dated this __10th______ day of July, 2020.

 2



                                        A
 3

 4
                                        Marsha J. Pechman
 5
                                        United States Senior District Judge
 6

 7

 8

 9
     Presented by:
10
     /s/ Kimberly Mosolf                            /s/ Nicholas A. Williamson
     David R. Carlson, WSBA No. 35767               Nicholas A. Williamson, WSBA No. 44470
11
     Kimberly Mosolf, WSBA No. 49548                Jessica M. Erickson, WSBA No. 43024
     Elizabeth Leonard, WSBA No. 46797              Sarah Jane Coats, WSBA No. 20333
12
     Disability Rights Washington                   Michael Bradley, WSBA No. 48481
     315 Fifth Avenue South, Suite 850              Marko L. Pavela, WSBA No. 49160
13
     Seattle, WA 98104                              Office of the Attorney General
     (206) 324-1521                                 7141 Cleanwater Drive SW
14
     davidc@dr-wa.org                               P.O. Box 40124
     kimberlym@dr-wa.org                            Olympia, WA 98504-0124
15
     bethl@dr-wa.org                                (360) 586-6565
                                                    NicholasW1@atg.wa.gov
16
     /s/Christopher Carney                          JessicaE@atg.wa.gov
     Christopher Carney, WSBA No. 30325             Sarahc@atg.wa.gov
17
     Carney Gillespie Isitt PLLP                    Michael.Bradley@atg.wa.gov
     315 5th Avenue South, Suite 860                Marko.Pavela@atg.wa.gov
18
     Seattle, Washington 98104
     (206) 445-0212                                 Attorneys for Defendants
19
     Christopher.Carney@cgilaw.com
20
     Attorneys for Plaintiffs
21

22

23



     ORDER GRANTING STIPULATED MOTION TO
     DISTRIBUTE CONTEMPT FUNDS - 2
